Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach, in a bicycle seatpost system, a remote controller being configured to generate the first control signal having a constant signal length regardless of an operation period of the first user input, and the remote controller being configured to generate the second control signal having a signal length corresponding to the operation period of the second user input, as required by claim 1.  The prior art further does not teach the remote controller being configured to generate the first control signal in response to the first user input in a case where the first operating part is operated by a first number of operation times within a predetermined period, the second control signal in response to the first user input in a case where the first operating part is operated by a second number of operation times within the predetermined period, the second number of operation times being different from the first number of operation times, and the remote controller being configured to generate the first control signal having a signal length different from a signal length of the second control signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665